—In an action to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Henry, J.), dated April 30, 1999, as, upon, in effect, granting reargument of the plaintiffs prior motion for partial summary judgment on the issue of liability which was denied by order of the same court dated March 28, 1997, granted the motion, and directed a hearing as to damages.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the plaintiffs’ motion for partial summary judgment is denied.
There are questions of fact which require the denial of partial summary judgment on the issue of liability. Ritter, J. P., Altman, Krausman and Goldstein, JJ., concur.